
	

113 HR 569 IH: Veterans’ Compensation Cost-of-Living Adjustment Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 569
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Runyan (for
			 himself and Ms. Titus) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To increase, effective as of December 1, 2013, the rates
		  of compensation for veterans with service-connected disabilities and the rates
		  of dependency and indemnity compensation for the survivors of certain disabled
		  veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Compensation Cost-of-Living
			 Adjustment Act of 2013.
		2.Increase in rates
			 of disability compensation and dependency and indemnity compensation
			(a)Rate
			 adjustmentEffective on December 1, 2013, the Secretary of
			 Veterans Affairs shall increase, in accordance with subsection (c), the dollar
			 amounts in effect on November 30, 2013, for the payment of disability
			 compensation and dependency and indemnity compensation under the provisions
			 specified in subsection (b).
			(b)Amounts To be
			 increasedThe dollar amounts to be increased pursuant to
			 subsection (a) are the following:
				(1)Wartime
			 disability compensationEach of the dollar amounts under section
			 1114 of title 38, United States Code.
				(2)Additional
			 compensation for dependentsEach of the dollar amounts under
			 section 1115(1) of such title.
				(3)Clothing
			 allowanceThe dollar amount under section 1162 of such
			 title.
				(4)Dependency and
			 indemnity compensation to surviving spouseEach of the dollar
			 amounts under subsections (a) through (d) of section 1311 of such title.
				(5)Dependency and
			 indemnity compensation to childrenEach of the dollar amounts
			 under sections 1313(a) and 1314 of such title.
				(c)Determination of
			 Increase
				(1)PercentageExcept
			 as provided in paragraph (2), each dollar amount described in subsection (b)
			 shall be increased by the same percentage as the percentage by which benefit
			 amounts payable under title II of the Social Security Act (42 U.S.C. 401 et
			 seq.) are increased effective December 1, 2012, as a result of a determination
			 under section 215(i) of such Act (42 U.S.C. 415(i)).
				(2)RoundingEach
			 dollar amount increased under paragraph (1), if not a whole dollar amount,
			 shall be rounded to the next lower whole dollar amount.
				(d)Special
			 ruleThe Secretary of Veterans Affairs may adjust
			 administratively, consistent with the increases made under subsection (a), the
			 rates of disability compensation payable to persons under section 10 of Public
			 Law 85–857 (72 Stat. 1263) who have not received compensation under chapter 11
			 of title 38, United States Code.
			3.Publication of
			 adjusted ratesThe Secretary
			 of Veterans Affairs shall publish in the Federal Register the amounts specified
			 in section 2(b), as increased under that section, not later than the date on
			 which the matters specified in section 215(i)(2)(D) of the Social Security Act
			 (42 U.S.C. 415(i)(2)(D)) are required to be published by reason of a
			 determination made under section 215(i) of such Act during fiscal year
			 2014.
		
